UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 29, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) New York88.5% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,818,780 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 1,055,100 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,477,406 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,829,725 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,487,360 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,543,870 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,702,085 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,140,190 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,245,610 Metropolitan Transportation Authority, Transportation Revenue 11/15/31 Metropolitan Transportation Authority, Transportation Revenue 11/15/34 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 11/15/18 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 7/1/25 New York City, GO 12/1/20 New York City, GO 8/1/21 New York City, GO 8/1/22 New York City, GO 6/1/23 New York City, GO 8/1/23 New York City, GO 8/1/26 New York City, GO 8/1/29 New York City, GO 10/1/32 New York City, GO 10/1/36 New York City, GO (Prerefunded) 6/1/13 c New York City Educational Construction Fund, Revenue 4/1/25 New York City Health and Hospitals Corporation, Health System Revenue 2/15/30 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 7/1/25 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 8/1/36 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 3/1/49 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6/15/22 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/31 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/45 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/22 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/25 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/28 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/38 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 11/15/44 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 7/1/21 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 8/15/38 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 8/15/27 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 11/15/19 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 8/15/15 New York State Dormitory Authority, Revenue (Consolidated City University System) 7/1/16 New York State Dormitory Authority, Revenue (Consolidated City University System) 7/1/18 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 7/1/18 New York State Dormitory Authority, Revenue (Cornell University) 7/1/24 New York State Dormitory Authority, Revenue (Cornell University) 7/1/35 New York State Dormitory Authority, Revenue (Cornell University) 7/1/35 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 7/1/33 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 7/1/16 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 7/1/23 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 7/1/19 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 7/1/26 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 7/1/25 New York State Dormitory Authority, Revenue (New York State Department of Health) 7/1/15 New York State Dormitory Authority, Revenue (New York University) 7/1/34 New York State Dormitory Authority, Revenue (New York University) (Insured; AMBAC) 7/1/32 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/24 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/25 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/26 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/25 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/37 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/29 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 7/1/33 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5/15/17 New York State Dormitory Authority, Revenue (Teachers College) 3/1/24 New York State Dormitory Authority, Revenue (Teachers College) 3/1/29 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 8/15/30 New York State Dormitory Authority, Revenue (The New School) 7/1/30 New York State Dormitory Authority, Revenue (The Rockefeller University) 7/1/40 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 7/1/23 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 3/15/19 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/22 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/26 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5/15/30 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 4/1/20 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 6/15/29 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 3/15/34 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 11/1/20 New York State Mortgage Agency, Mortgage Revenue 4/1/28 New York State Power Authority, Revenue 11/15/31 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/25 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/26 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/26 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/19 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/22 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 3/15/27 New York State Urban Development Corporation, Correctional Facilities Revenue 1/1/14 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/14 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 12/15/23 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 3/15/13 c Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 11/15/15 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 5/15/15 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 1/1/18 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 7/15/23 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 7/15/35 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 12/1/36 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 1/1/31 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 7/1/25 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 7/1/26 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 7/1/22 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/48 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 1/1/22 c Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/27 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1/1/28 Westchester County Health Care Corporation, Senior Lien Revenue 11/1/30 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/26 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/45 U.S. Related10.6% Guam, Hotel Occupancy Tax Revenue 11/1/18 Guam, Hotel Occupancy Tax Revenue 11/1/19 Guam Power Authority, Revenue 10/1/30 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/40 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/38 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/28 Puerto Rico Commonwealth, Public Improvement GO 7/1/14 Puerto Rico Commonwealth, Public Improvement GO 7/1/40 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 7/1/16 c Puerto Rico Electric Power Authority, Power Revenue 7/1/27 Puerto Rico Electric Power Authority, Power Revenue 7/1/38 Puerto Rico Electric Power Authority, Power Revenue 7/1/40 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/25 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 10/1/25 Total Long-Term Municipal Investments (cost $359,445,435) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 3/1/12 d New York City, GO Notes (LOC; JPMorgan Chase Bank) 3/1/12 d New York City, GO Notes (LOC; JPMorgan Chase Bank) 3/1/12 d Total Short-Term Municipal Investments (cost $4,200,000) Total Investments (cost $363,645,435) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Collateral for floating rate borrowings. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, this security was valued at $4,487,360 or 1.1% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 29, 2012, net unrealized appreciation on investments was $31,383,891 of which $32,548,123 related to appreciated investment securities and $1,164,232 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
